El Juez Asociado Señob Wole,
emitió la opinión del tribunal.
La denuncia fné como signe:
“Que en 23 de enero, 11:30 p. m., de 1926 y en el barrio Bo-rinquen de Ghiayama, que forma parte del Distrito Judicial Municipal de Guayama, P. R., los acusados que se mencionan arriba, allí y entonces, ilegal, maliciosa y voluntariamente y observando una con-ducta desordenada y tumultuosa en el salón de un baile que se ce-lebraba en la casa de Antonio Yega, perturbaron la paz y tranqui-lidad de las personas allí reunidas formando un fuerte escándalo con una riña que sostuvieron en la que se agredieron mutuamente con los puños, dando lugar con tal conducta para la terminación de dicha diversión.”
El error alegado por no haberse concedido un sobresei-miento (nonsuit), los apelantes dicen que no bubo prueba de, que los acusados sostuvieron una riña.
Hubo prueba de que los acusados estaban bailando muy impropiamente en un baile; que uno de ellos, Colón, fue re-querido para que llevara al otro acusado Pedro de Jesús a su casa; que este último empezó a proferir malas palabras y tiró piedras a una de las personas que se encontraban en el baile y que dió lugar a que éste terminara. No bubo prueba de que los acusados estuvieran riñendo mutuamente.
Aunque Pedro de Jesús puede haber sido culpable de una alteración de la paz, no fue culpable de la alteración en particular descrita en la denuncia. Él no sostuvo riña al-guna con Colón.
Con respecto a Colón, sin embargo, la única prueba fue de que estaba bailando impropiamente. Se le requirió a que llevara al otro acusado a su casa. Los testigos están de' acuerdo en que él no cometió ningún otro acto violento ode disturbio y que se marchó tranquilamente para su casa. No encontramos suficiente prueba para su convicción.

La sentencia debe ser revocada y absueltos los acusados.

El Juez Presidente Señor Del Toro no intervino en la. resolución del caso.